United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1418EM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
William G. Evans,                        *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: September 22, 1998
                                Filed: September 30, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

        Hoping to receive insurance proceeds, William G. Evans intentionally set fire to
his business. A jury convicted Evans of arson, using fire to commit a felony, and mail
fraud. Evans appeals his convictions, arguing the prosecutor improperly vouched for
the truthfulness of Terry Juden, a Government witness and Evans’s business partner.
In his closing argument, Evans’s counsel argued that Juden lied on the witness stand,
and the prosecutor responded that Juden testified truthfully. Evans did not object to the
prosecutor’s remarks and concedes our review is for plain error See United States v.
Robinson, 110 F.3d 1320, 1326 (8th Cir.), cert. denied, 118 S. Ct. 432 (1997). A
prosecutor should not vouch for a witness’s credibility or truthfulness. See United
States v. Jackson, 915 F.2d 359, 360-61 (8th Cir. 1990). Even if we assume the
prosecutor’s remarks violated the rule against impermissible vouching, however, we
would not exercise our discretion and grant Evans plain error relief. See United States
v. Olano, 507 U.S. 725, 736-37 (1993). Additionally, we reject Evans’s argument that
the district court committed plain error in failing to declare a mistrial or to strike the
prosecutor’s remarks on its own initiative. See Jackson, 915 F.2d at 361. Evans also
argues the district court made a comment during a favorable ruling on Evans’s
objection to character evidence that called his character into question. Evans’s
argument is meritless. Having reviewed the record, we are satisfied the district court’s
ambiguous remark neither placed Evans’s character at issue nor deprived him of a fair
trial. See United States v. Warfield, 97 F.3d 1014, 1027-28 (8th Cir. 1996), cert.
denied, 117 S. Ct. 1119 (1997).

      We affirm Evans’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-